Exhibit 10.27 P.O. Box 17805 Denver, CO 80217 tel (303) 292-1206 fax (800) 886-3898 www.ensignenergy .com April 19, 2013 Synergy Resources Corporation 20203 Hwy 60 Platteville, CO 80651 Attn: Mr. Ed Holloway and Mr. Bill Scaff Re: Drilling Contract -Ensign USD Rig 17 Horizontal 4-well Drilling Program Weld County, Colorado Dear Mr. Holloway and Mr. Scaff: Please find enclosed two copies of the Drilling Contract covering your referenced program.Upon execution of both copies, please return one copy to my attention at your earliest convenience. Ensign looks forward to the opportunity of assisting you to fulfill your drilling program goals. Should you have any questions or concerns, please call me at (303)292-1206. Sincerely, /s/ Brandon Lorenz Brandon Lorenz Drilling Manager BL/hh Enclosures "Performance Excellence - Second to None" United States Drilling DRILLING CONTRACT This Contract is made and entered into on the date hereinafter set forth by and between the parties herein designated as "Operator" and "Contractor." OPERATOR: Synergy Resources Corporation Address: 20203 Hwy 60 Platteville, CO 8065 l OPERATOR:
